DISMISS; Opinion Filed June 27, 2013.




                                            In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00265-CV

                      JOHN T. JENKINS, Appellant
                                  V.
     COUNSELORS LINDSAY L. LAMBERT AND CHERYL R. WORLEY, ET AL.,
                               Appellees

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-12-04402

                               MEMORANDUM OPINION
                             Before Justices Lang, Myers, and Evans
                                    Opinion by Justice Evans


       Before the Court are appellees Lindsay Lambert’s and Cheryl Worley’s motions to

dismiss for want of jurisdiction. Both assert we should dismiss the appeal because it was

untimely filed. We agree.

       Our jurisdiction is fundamental and invoked only upon the timely filing of a notice of

appeal from a final judgment or appealable interlocutory order. See TEX. RS. APP. P. 25.1(b),

26.1; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001); K & S Interests, Inc. v. Tex.

Am. Bank/Dallas, 749 S.W.2d 887, 890 (Tex. App.—Dallas 1988, writ denied). Generally, a

notice of appeal must be filed within thirty days of judgment. TEX. R. APP. P. 26.1. Under rule

of appellate procedure 26.1(a), this deadline is extended to ninety days if any party timely files a

(1) motion for new trial, (2) motion to modify the judgment, or (3) motion to reinstate under
Texas Rule of Civil Procedure 165a. See TEX. R. APP. P. 26.1(a). The deadline is also extended

in cases tried before the bench if any party timely files a request for findings of fact and

conclusions of law, and findings and conclusions either are required by the rules of civil

procedure or could properly be considered by the appellate court. TEX. R. CIV. P. 296; TEX. R.

APP. P. 26.1(a); IKB Indus. Ltd. v. Pro-Line Corp., 938 S.W.2d 440, 443 (Tex. 1997).

           The record here reflects the trial court signed its judgment December 12, 2012, and the

notice of appeal was filed February 6, 2013. No party filed any of the post-judgment motions

listed in rule 26.1(a), but appellant John Jenkins timely filed a request for findings of fact and

conclusions of law. As Lambert and Worley point out in their motions, however, findings and

conclusions in an appeal from a summary judgment are not appropriate and a request for them

does not extend appellate deadlines. See Linwood v. NCNB Tex., 885 S.W.2d 102, 103 (Tex.

1994) (per curiam). As such, Jenkins’s notice of appeal was due January 11, 2013 or, with a

timely extension motion, January 28, 2013. See TEX. RS. APP. P. 4.1(a), 26.1, 26.3. Jenkins’s

February 6th notice failed to invoke our jurisdiction.1 Accordingly, we grant Lambert’s and

Worley’s motions and dismiss the appeal. See id. 42.3(a).




130265F.P05

                                                                           /David Evans/
                                                                           DAVID EVANS
                                                                           JUSTICE




     1
       In response to Worley’s motion, Jenkins, who is appearing pro se, asserts he filed an extension motion with the trial court on January 9,
2013. The record reflects that motion was filed pursuant to Federal Rule of Civil Procedure 6(b)(1)(B). That rule concerns motions in all civil
actions and proceedings in the United States district court. See FED. R. CIV. P. 1, 6(b)(1)(B). Even if we were to construe that motion as an
extension motion under our rule of appellate procedure 26.3, his appeal would still be untimely. See TEX. R. APP. P. 26.3.




                                                                     –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOHN T. JENKINS, Appellant                            On Appeal from the 191st Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-00265-CV         V.                         Trial Court Cause No. DC-12-04402.
                                                      Opinion delivered by Justice Evans. Justices
COUNSELORS LINDSAY L. LAMBERT                         Lang and Myers participating.
AND CHERYL R. WORLEY, ET AL.,
Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.
       We ORDER that appellees Counselors Lindsay L. Lambert and Cheryl R. Worley, et al.
recover their costs of this appeal from appellant John T. Jenkins.


Judgment entered this 27th day of June, 2013.




                                                      /David Evans/
                                                      DAVID EVANS
                                                      JUSTICE




                                                –3–